DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-7, 9, 19, 21, 22, 48, 49, 51-67, 69, 70, 75-79, and 82 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the applicant has incorporated limitations from previous claim 68 into claim 1. It was noted in the previous office action that Bikovsky (US 2008/0051730 A1, cited by applicant on 4/7/21 IDS) discloses that the needle/connector (hollow needle 90 or hollow needle 50) is configured to connect the cannula with the reservoir such that the cannula and the reservoir are in fluid communication with each other during drug delivery (see Figs. 4-6, para 0073, 0081, 0086). However Bikovsky in view of Dirac et al. (US 2013/0245555 A1, cited previously and hereafter ‘Dirac’), and further in view of Horvath et al. (US 2015/0051583 A1, cited previously and hereafter 'Horvath') are silent to wherein the hub surrounds at least a portion of the needle/connector (though the view in Figs. 4-6 of Bikovsky shows the carriage 46 on multiple sides of the needle 50; it cannot be said for sure that carriage 46 surrounds any portion of the needle 50 or needle 90) in combination with the rest of the limitations of claim 1. 
Claims 3-7, 9, 19, 48, 49, 51, 64-67, 69, and 75-79 depend from claim 1.
As to claim 21, no combination of prior art was found, including Bikovsky, Dirac, and Horvath, that teaches or makes obvious all of the limitations of wearable drug delivery device comprising: a housing having an outer surface attachable to skin of a patient, an opening being formed in the outer surface of the housing; a blunt cannula having a cylindrical wall that defines an axial passage between a closed first end and a second end of the blunt cannula, the first end having a closed tip, the wall having a first tapered region at the first end, the wall having at least one side opening in fluid communication with the axial passage adapted to resist interruption of fluid flow through the axial passage and out of the first end of the blunt cannula; and a reservoir operable to be in fluid communication with the second end of the blunt cannula during drug delivery, wherein the blunt cannula is initially retracted within the housing and subsequently deployed through the opening in the outer surface of the housing for introduction into the skin of the patient in an operative state, and wherein an outer surface of the blunt cannula frictionally engages and drags the skin of the patient upon introduction of the blunt cannula into the skin of the patient such that introduction of the blunt cannula into the skin of the patient causes tenting in the skin of the patient.
Claims 22, 52-63, and 70 depend from claim 21.
Claim 82 is previous claim 65 written in independent form. It was noted in the previous office action that while Bikovsky in view of Dirac and Horvath teaches the drug delivery device according to previous claim (see 11/18/21 Non-Final Rejection), each are silent to wherein the cylindrical wall of the blunt cannula connects the first end of the blunt cannula and the second end of the blunt cannula at an obtuse angle relative to each other in combination with the rest of the elements of claim 1. While the previously cited DiIanni et al. (US 2014/0127048 A1, hereafter ‘DiIanni”) teaches a blunt cannula (176) having a first end (end seen in Fig. 2 that protrudes from housing), a second end (opposite end within housing), and a cylindrical wall (walls of cannula 176), and wherein the cylindrical wall of the blunt cannula connects the first end of the blunt cannula and the second end of the blunt cannula at an obtuse angle relative to each other (see Figs. 1-4), it would not have been obvious to one having ordinary skill in the art before the present invention was made to have modified Bikovsky to satisfy these limitations, as doing so would likely require significant modification to the cannula insertion components, such as needle shaft 72 of Bikovsky. I.e. there is no obvious manner to modify Bikovsky (as already modified by Dirac and Horvath), including in view of DiIanni, to satisfy the limitations of claim previous 65 in combination with those of previous claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s Remarks submitted 2/15/22 have been considered, and are persuasive. All previous objections and rejections have been withdrawn.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783